Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 4, and 6-7 are objected to because of the following informalities:  
In claim 1, line 10, it appears Applicant intended “when the recognizer recognizes that the crossing vehicle … approach a future arrival point of the host vehicle” to read --when the recognizer recognizes that the crossing vehicle … approaches a future arrival point of the host vehicle--
In claim 1, line 13, it appears Applicant intended “to avoid approaching the crossing vehicle” to read --to avoid colliding with the crossing vehicle--, as the host vehicle is understood to continue “approaching” the crossing vehicle even during the avoidance control
In claim 4, line 5, it appears Applicant intended “in accordance with the size of the total length of the crossing vehicle” to read --in accordance with a size of a total length of the crossing vehicle--
In claim 6, line 17, it appears Applicant intended “has prescribed speed or less” to read --has a prescribed speed or less--
In claim 6, line 19, it appears Applicant intended “when it is recognized that the crossing vehicle … approach a future arrival point of the host vehicle” to read --when it is recognized that the crossing vehicle … approaches a future arrival point of the host vehicle--
In claim 6, line 24, it appears Applicant intended “to avoid approaching the crossing vehicle” to read --to avoid colliding with the crossing vehicle--, as the host vehicle is 
In claim 7, line 8, it appears Applicant intended “when it is recognized that the crossing vehicle … approach a future arrival point of the host vehicle” to read --when it is recognized that the crossing vehicle … approaches a future arrival point of the host vehicle--
In claim 7, line 12, it appears Applicant intended “to avoid approaching the crossing vehicle” to read --to avoid colliding with the crossing vehicle--, as the host vehicle is understood to continue “approaching” the crossing vehicle even during the avoidance control
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognizer” and “predictor” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
colliding with the crossing vehicle by controlling at least one of speed and steering of the host vehicle when it is predicted that the crossing vehicle will have the prescribed speed or less in the host vehicle lane to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include making a prediction that a crossing vehicle will slow or stop in a host vehicle lane based on a state of an oncoming vehicle, and controlling the host vehicle to avoid a collision with the crossing vehicle. 
The closest prior art appears to be Sanma et al. (US PGPub. No. 2008/0015772), which discloses a drive-assist information providing system that recognizes a vehicle [V10] ahead attempting to make a right turn and an oncoming vehicle [V12] (Figure 3) and provides drive-assist information to a driver in response thereto (¶0131, ¶0134, ¶0137, ¶0140-0145). However, Sanma fails to predict that a crossing vehicle will slow/stop in a lane of the host vehicle (and instead merely recognizes that a “crossing vehicle” is present in a lane of the host vehicle), and accordingly also fails to based such a prediction on a state of an oncoming vehicle (though Sanma does merely recognize the presence of an oncoming vehicle). Furthermore, Sanma fails to control a steering and/or speed of a host vehicle in response to the recognition of a hazardous situation ahead (and instead merely provides information to a driver in response to a recognized hazardous situation ahead).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on 5712726909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669